United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 20, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-20378
                          Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

EVENCIO RUBIO-RUBIO,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 4:03-CR-170-ALL
                      --------------------

Before DAVIS, SMITH and DENNIS, Circuit Judges

PER CURIAM:*

     Evencio Rubio-Rubio appeals his sentence following his guilty-

plea conviction for illegal reentry after deportation, a violation

of 8 U.S.C. § 1326.    Rubio-Rubio argues that the district court

erred by imposing his sentence under the mandatory guidelines

scheme held unconstitutional in United States v. Booker, 125 S. Ct.

738 (2005).    Because Rubio-Rubio did not raise this issue in the

district court, review is limited to plain error.          See United

States v. Vonn, 535 U.S. 55, 59 (2002).      The district court erred


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-20378
                                 -2-

in imposing Rubio’s sentence under the mandatory Guidelines scheme,

and this error was obvious after Booker.      See United States v.

Valenzuela-Quevedo, __ F.3d __, No. 03-41754, 2005 WL 941353 at *4

(5th Cir. Apr. 25, 2005).   However, Rubio-Rubio has not shown that

the error affected his substantial rights as he has not shown that

the record shows the district court judge would have imposed a

different or lesser sentence under a Booker advisory regime.    See

id. at **4-5.    Therefore, he has not met the requirements to show

plain error.

     AFFIRMED.